Citation Nr: 1030981	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-24 784	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the reduction of the Veteran's disability rating for 
adenocarcinoma of the prostate from 100 percent to 
noncompensable, effective April 1, 2006, was proper, to include 
entitlement to a compensable evaluation for the period beginning 
on that date.

2.  Entitlement to a disability evaluation in excess of 10 
percent disabling for diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, and July and August 2007 rating decisions 
from the RO in Boise, Idaho.  Jurisdiction subsequently was 
transferred to the Atlanta, Georgia, RO.

In June 2010, a Video Conference hearing regarding this matter 
was convened before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims unfortunately must be remanded.  Although 
the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

Notice

When a Veteran timely files a NOD with an adverse decision of the 
agency of original jurisdiction (AOJ) regarding his claim, VA 
shall prepare a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d)(1) (West 2002 & Supp. 2009).  The SOC must be complete 
enough to allow the Veteran to present written and/or oral 
arguments before the Board.  38 C.F.R. § 19.29 (2009).  Thus, it 
must include (1) a summary of the evidence pertinent to the issue 
in disagreement, (2) a citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affect the 
agency's decision, (3) the decision on the issue, and (4) a 
summary of the reasons for the decision.  Id.; see also 
38 U.S.C.A. § 7105(d)(1).

The Board finds that the second of these requirements was not met 
here.  In May 2006, the Veteran timely filed a NOD with the RO's 
decision regarding his adenocarcinoma of the prostate claim.  A 
SOC was issued in July 2007.  It set forth general statutes and 
regulations pertinent to all claims for disability compensation.  
It also set forth statutes and regulations for rating the 
Veteran's disability, including 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, Note.  The Note provides that changes in a disability 
evaluation are subject to the provisions of 38 C.F.R. § 3.105.  
38 C.F.R. § 3.105, particularly section (e) which addresses the 
revision of a decision by reducing the assigned disability 
evaluation, was not set forth.  

Notice of 38 C.F.R. §§ 3.105 also was not provided to the Veteran 
via any subsequent correspondence from VA.  Indeed, these 
provisions were not set forth in the October 2007 supplemental 
statement of the case (SSOC), the February 2008 SSOC, the March 
2008 SSOC, or the May 2008 SSOC.

In light of the above, the Board finds that the Veteran has not 
received notice of the applicable statutes and regulations 
regarding the reduction of his disability rating for 
adenocarcinoma of the prostate.  A remand therefore is necessary 
so that such notice can be provided.  This shall include, at a 
minimum, notice of 38 C.F.R. §§ 3.105.



Medical Examination

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  An examination is not only necessary but 
mandatory after six months have passed following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
Note.

The evidence of record chronicles the following pertinent events 
regarding the Veteran's adenocarcinoma of the prostate claim.  
External beam chemoradiation was completed in October 2004.  In 
June 2005, the Veteran was notified at his last address of record 
in Florida that a VA medical examination soon would be scheduled 
to evaluate his disability.  A VA genitourinary examination 
indeed was scheduled for July 9, 2005.  However, the Veteran 
failed to report for X-rays scheduled two days earlier.  A VA 
employee called to inform/remind him of the VA genitourinary 
examination given this failure to report, but the telephone 
number provided by the Veteran was for a store.  The VA employee 
was informed that the Veteran, presumably an employee at the 
store, had moved to California.  No specific forwarded address 
could be provided.  As such, the Veteran's VA genitourinary 
examination was cancelled due to being scheduled in the incorrect 
jurisdiction.

The RO issued a rating decision later in July 2005 proposing to 
reduce the Veteran's 100 percent disability rating to 
noncompensable because no examination took place.  A copy of the 
rating decision, as well as a letter explaining the Veteran's 
rights to submit evidence and request a hearing regarding the 
proposed reduction, was mailed to his last address of record in 
Florida.  The Veteran did not respond.  A RO rating decision 
dated in December 2005 therefore reduced his disability 
evaluation from 100 percent to noncompensable.  Once again, a 
copy of this rating decision was mailed to the Veteran's last 
address of record in Florida.  VA next heard from the Veteran in 
May 2006, when he submitted a notice of disagreement with the 
December 2005 rating decision.  At that time, he indicated that 
he had not received prior notification of the reduction and that 
he lived in Georgia.  In a statement dated that same month, the 
Veteran requested an examination to address the residuals of his 
disability.  The RO indicated in its July 2007 SOC, however, that 
an examination was not necessary because the medical evidence of 
record was sufficient to adjudicate the Veteran's claim.  
Subsequent SSOCs reiterated this point.

The Board notes that the Veteran bears the burden of apprising VA 
of his whereabouts, and if he does not do so, there is no burden 
on the part of VA "to turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  From the above 
history, it is clear that his failure to keep VA so apprised 
contributed to the cancellation of his July 2005 VA genitourinary 
examination.  It also is clear, however, that another VA 
genitourinary examination could have been scheduled for the 
Veteran after he resurfaced in Georgia.  In the interest of 
obtaining a complete record upon which to decide his claim, he 
should be afforded another opportunity to report for such an 
examination on remand.

38 C.F.R. § 4.115b, Diagnostic Code 7528, Note further provides 
that the residuals of voiding dysfunction or renal dysfunction, 
whichever is predominant, shall be rated when there is no local 
reoccurrence or metastasis of neoplasms of the genitourinary 
system.  Treatment records associated with the claims file are 
devoid of any reference to local reoccurrence or metastasis of 
neoplasms in the Veteran's prostate.  As such, the Board 
anticipates that the VA genitourinary examination will focus on 
voiding and renal dysfunction symptomatology.  Yet examiners are 
required to consider all potentially relevant symptomatology.  
Diarrhea thus must be addressed in this examination, given the 
intertwined nature of that disability and the Veteran's 
adenocarcinoma of the prostate.  Adjudication of his diarrhea 
claim therefore should be deferred pending completion of the 
examination.

The Veteran is hereby notified that it is his responsibility to 
cooperate in the development of his claims, to include reporting 
for any scheduled examination based on notice to his last address 
of record.  He is further notified that the consequences of 
failure to report for a VA examination without good cause include 
rendering a decision based on the evidence of record.  38 C.F.R. 
§3.655.

Treatment Records

VA's duty to assist also includes making reasonable efforts to 
help the Veteran procure pertinent records, whether or not they 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).

Treatment records from VA facilities dated through February 2008 
have been associated with the claims file.  These records reflect 
that the Veteran has received treatment from VA for a variety of 
health issues, including adenocarcinoma of the prostate and 
diarrhea.  No VA treatment records dated after February 2008, 
however, are currently before the Board.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Attempts must be made on remand to obtain the 
Veteran's missing VA treatment records for this reason and 
because they are potentially relevant to the Veteran's claims.

In this regard, the Board notes from its review of the claims 
file that the Veteran appears to have relocated frequently in the 
past few years.  Obtaining his missing VA treatment records 
accordingly first may entail requesting that the Veteran indicate 
which VA facilities he has received treatment at and the 
approximate dates of such treatment.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's treatment 
records from VA facilities dated after 
February 2008.  If necessary to accomplish 
this task, first contact the Veteran and 
request that he identify the VA facilities 
he has received treatment at and the 
approximate dates of such treatment.  All 
attempts to obtain these records must be 
documented in the claims file.  If no such 
records exist, the claims file shall be 
documented accordingly.

2.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

3.  Next, arrange for the Veteran to 
undergo a VA genitourinary examination to 
determine the current nature, extent, and 
severity of his adenocarcinoma of the 
prostate and diarrhea disabilities.  The 
claims file shall be made available to and 
reviewed by the examiner, and the examiner 
shall note such review in an examination 
report.  All indicated diagnostic studies 
and evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports regarding 
symptomatology and describe the evidence 
of all symptomatology.  A complete 
rationale for all opinions expressed shall 
be provided in the examination report.

4.  Then, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
SSOC.  The SSOC must contain the 
information required by 38 U.S.C.A. 
§ 7105(d)(1) and 38 C.F.R. § 19.29, 
including (1) a summary of the evidence, 
(2) notice of all applicable statutes 
and regulations (recitation of 
38 C.F.R. §§ 3.105, at a minimum, for 
the reduction aspect of the 
adenocarcinoma of the prostate claim), 
(3) the decision, and (4) the reasons for 
the decision.  The Veteran and his 
representative also must be afforded a 
reasonable opportunity to respond before 
the claims file is returned to the Board 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


